Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on June 26, 2019 and January 21, 2021 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS have been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) are directed to determining an order of microservices to restore based on expected cost for each of the microservices. 
Regarding claim 8, the limitations of “gathering information on microservice interactions,” “detecting two or more microservice failures;” “determining, for each microservice failure, a microservice restoration time;” “determining an expected total cost of a downtime for each microservice;” and “determining, based on the determined expected total cost of the downtime for each microservice, an order of microservices to restore” covers performance of the limitations in the mind but for the recitation of generic component components.  Other than the system comprising “one or more processor” and “a memory” comprising instructions executed by the processor to perform the steps, nothing in the claim precludes the steps from practically being performed in the mind.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites using a processor and a memory storing instructions executed by the processor to perform each of the steps.  The processor and memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions, memory storing instructions) such that they amount no more than mere instructions to apply the exception using generic computer components.  The processor and memory storing instructions executed by the processor to perform the step is also recited at a high level of generality.   Furthermore, even if an argument can be made that the limitation of “gathering information on microservice interactions” is beyond the capability of a person, the “gathering” is recited at a high 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory storing instructions executed by the processor to collect data and to perform each of the steps amount to no more than mere instructions to apply the exception using a generic computer component.  The step of “gathering information” is a “well-understood, routine, conventional activity.”  The claims do not recite additional elements or a combination of the additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 further defines the microservice failure as degradations and encompasses a person reviewing information to identify degradations such as by reviewing logs for errors, events, or indications of time spent on processing.  Claims 10-11 further define the microservice restoration time and encompasses a person estimating the amount of time it would take to restore services within the human mind and/or with the aid of pen and paper.  Claim 12 is directed to gathering information, which corresponds to “data gathering.”   It has been recognized to “data gathering” is a form of insignificant extra-solution activity or “receiving data over a network” which is “well-understood, routine, conventional activity.”  Claim 13 further defines determining the order by prioritizing a microservice with a largest revenue impact.  The claim encompasses a person comparing revenue impacts of failed services and deciding to repair the service in which the failure would be most costly.   Claim 14 further defines determining the order by prioritizing a microservice with a contractual obligation.  The claim 
Claims 1-7 correspond to a method and are rejected under a similar rationale as claims 8-14.
Claims 15-20 correspond to a computer program product and are rejected under a similar rationale as claims 8-13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conchieri et al. US Patent Publication No. 2009/0083089 (“Conchieri”) in view of Al-Alem et al. US Patent Publication No. 2021/0011808 (“Al-Alem”) and Noboa et al. US Patent Publication No. 2015/0227870 (“Noboa”).

Regarding claim 1, Conchieri teaches a method for prioritizing restoration comprising: 
detecting two or more component failures (para. [0025] product… component, process.  para. [0026] identification of failure modes and/or failure events for the product); 
determining, for each component failure, a component restoration time para. [0029] estimated repair time for a failure mode, referred to as a Mean Time To Repair (MTTR)); 
determining an expected total cost of a downtime for each component (para. [0027] cost per hour… due to downtime of the product. cost of failure and/or the lost operational cost of failure…);

Conchieri teaches components but does not expressly teach that the components are microservices and gathering information on microservice interactions.  Conchieri teaches determining an order of components but not expressly an order to restore.
Al-Alem teaches gathering information on microservice interactions; detecting two or more microservice failures; and determining an order of microservices to restore (para. [0060] relations between/among the microservices captured.  para. [00063] problems with one or more applications that include one or more respective microservices.  para. [0066] restore one or more microservices.  data services… may be restored first).  Al-Alem comes from a similar field of endeavor of restoring a product, i.e. microservices, in response to failure of the product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Conchieri and Al-Alem such that the products includes microservices and the detecting of failure includes detecting failure of microservices.  One of ordinary skill in the art would have been motivated to do so because Conchieri does not limit the product to a particular item (para. [0023] product may include a system, a process, a component, or a combination.  para. [0050] many different products may be utilized in association with embodiments of the invention).  It would have been beneficial to determine and prioritize failures of different types of components such as microservices.   
Noboa teaches determining, based on determined total cost of downtime for each component, an order of components to restore (para. [0125] repair cost information to determine a fault correction priority (e.g., correcting faults that have the highest energy consumption or monetary cost first, correcting faults that have the highest return on investment first, etc.  para. [0195] sorting faults by the importance attribute, to determine which faults have the highest cost).  Noboa comes from a similar field of endeavor of determining cost in response to failure of a product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination 

Regarding claim 8, Conchieri teaches a system for prioritizing restoration, the system comprising: one or more processors; and a memory communicatively coupled to the one or more processors, wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: 
detecting two or more component failures (para. [0025] product… component, process.  para. [0026] identification of failure modes and/or failure events for the product); 
determining, for each component failure, a component restoration time para. [0029] estimated repair time for a failure mode, referred to as a Mean Time To Repair (MTTR)); 
determining an expected total cost of a downtime for each component (para. [0027] cost per hour… due to downtime of the product. cost of failure and/or the lost operational cost of failure…);
determining, based on the determined expected total cost of the downtime for each component, an order of components (para. [0040] failure modes may be prioritized according to their respective cost exposures.  fig. 6; para. [0054] prioritize failure modes).
Conchieri teaches components but does not expressly teach that the components are microservices and gathering information on microservice interactions.  Conchieri teaches determining an order of components but not expressly an order to restore.
Al-Alem teaches gathering information on microservice interactions; detecting two or more microservice failures; and determining an order of microservices to restore (para. [0060] relations between/among the microservices captured.  para. [00063] problems with one or more applications that include one or more respective microservices.  para. [0066] restore one or more microservices.  data services… may be restored first).  Al-Alem comes from a similar field of endeavor of restoring a product, 
Noboa teaches determining, based on determined total cost of downtime for each component, an order of components to restore (para. [0125] repair cost information to determine a fault correction priority (e.g., correcting faults that have the highest energy consumption or monetary cost first, correcting faults that have the highest return on investment first, etc.  para. [0195] sorting faults by the importance attribute, to determine which faults have the highest cost).  Noboa comes from a similar field of endeavor of determining cost in response to failure of a product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Conchieri and Al-Alem with Noboa’s disclosure of determining an order of components to restore based on determined total cost of downtime for each component.  One of ordinary skill in the art would have been motivated to do so because it would have been similarly beneficial to repair products including the microservices with a highest cost.

Regarding claim 15, Conchieri teaches a computer program product for prioritizing microservice restoration, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method comprising: 

determining, for each component failure, a component restoration time para. [0029] estimated repair time for a failure mode, referred to as a Mean Time To Repair (MTTR)); 
determining an expected total cost of a downtime for each component (para. [0027] cost per hour… due to downtime of the product. cost of failure and/or the lost operational cost of failure…);
determining, based on the determined expected total cost of the downtime for each component, an order of components (para. [0040] failure modes may be prioritized according to their respective cost exposures.  fig. 6; para. [0054] prioritize failure modes).
Conchieri teaches components but does not expressly teach that the components are microservices and gathering information on microservice interactions.  Conchieri teaches determining an order of components but not expressly an order to restore.
Al-Alem teaches gathering information on microservice interactions; detecting two or more microservice failures; and determining an order of microservices to restore (para. [0060] relations between/among the microservices captured.  para. [00063] problems with one or more applications that include one or more respective microservices.  para. [0066] restore one or more microservices.  data services… may be restored first).  Al-Alem comes from a similar field of endeavor of restoring a product, i.e. microservices, in response to failure of the product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Conchieri and Al-Alem such that the products includes microservices and the detecting of failure includes detecting failure of microservices.  One of ordinary skill in the art would have been motivated to do so because Conchieri does not limit the product to a particular item (para. [0023] product may include a system, a process, a component, or a combination.  para. [0050] many different products may be utilized in association with embodiments of the invention).  It would have been beneficial to determine and prioritize failures of different types of components such as microservices.   


Regarding claim 3, Conchieri in view of Al-Alem and Noboa teach the method of claim 1, wherein each microservice restoration time is a time required to restore a corresponding microservice to full functionality (Conchieri: para. [0029] estimated repair time for a failure mode, referred to as a Mean Time To Repair).

Regarding claim 5, Conchieri in view of Al-Alem and Noboa teach the method of claim 1, wherein gathering information on microservice interactions further comprises determining one or more flows of multiple microservices.  It was explained that Conchieri does not teach microservice interaction, and Al-Alem teaches gathering information on microservice interactions.  Al-Alem further teaches determining one or more flows of multiple microservices (para. [0032] service mesh… for handling service-to-service communication, that is, communications between/among microservices.  para. [0035] service mesh may operate to control the flow of traffic.  para. [0065] based on this information, and/or based on service mesh connections between microservices and other service mesh information, one or more possible connections may be identified).

Regarding claim 6, Conchieri does not expressly teach the method of claim 1, wherein the determining the order of microservices to restore comprises prioritizing a microservice with a largest revenue impact as a first microservice to restore. 
Noboa teaches prioritizing a component with a largest revenue impact as a first component to restore (para. [0125] repair cost information to determine a fault correction priority (e.g., correcting faults that have the highest energy consumption or monetary cost first, correcting faults that have the highest return on investment first, etc.  para. [0195] sorting faults by the importance attribute), to determine which faults have the highest cost).
Noboa comes from a similar field of endeavor of determining cost in response to failure of a product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Conchieri and Al-Alem with Noboa’s disclosure of prioritizing a component with a largest revenue impact as a first component to restore such that the failed microservice disclosed by Al-Alem is prioritized based on revenue impact.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to repair products including the microservices with a highest cost.

Regarding claims 10, 12, and 13, the claims are system claims corresponding to claims 3, 5, and 6, and comprising similar subject matter.  Therefore, claims 10, 12, and 13 are rejected under a similar rationale as claims 3, 5, and 6.

Regarding claims 17, 19, and 20, the claims are computer program product claims corresponding to claims 3, 5, and 6, and comprising similar subject matter.  Therefore, claims 17, 19, and 20 are rejected under a similar rationale as claims 3, 5, and 6.

2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conchieri in view of Al-Alem, Noboa, and Jamjoon et al. US Patent Publication No. 2017/0046146 (“Jamjoon”).

Regarding claim 2, Conchieri does not teach the method of claim 1, wherein the microservice failures are degradations in the performance of the two or more microservices.
Jamjoon teaches determining degradations in the performance of the two or more microservices (para. [0072] one or more metrics (e.g., prolonged periods of poor response time, high error rates in API calls, frequent crashes, etc.) to measure user experience with the application and/or the operation of individual microservices within the application.  para. [0079] high frequency of errors when invoking a microservice's API, frequent crashes of a microservice).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Conchieri and Al-Alem with Jamjoon’s disclosure of determining degradations in the performance of microservices.  One of ordinary skill in the art would have been motivated to do so in order to have treated degradations as failures to rapidly react and correct performance issues in microservice applications (para. [0014],[0079]).

Regarding claim 9, the claim is a system claim corresponding to claim 2, and comprising similar subject matter.  Therefore, claim 9 is rejected under a similar rationale as claim 2.

Regarding claim 16, the claim is a product claim corresponding to claim 2, and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 2.

Claim 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Conchieri in view of Al-Alem, Noboa, and Bhatia et al. US Patent Publication No. 2016/0315801 (“Bhatia”).

Regarding claim 4, Conchieri does not teach the method of claim 3, further comprising: determining, for each microservice failure, a partial microservice restoration time, wherein the partial microservice restoration time is a time required to restore each microservice to partial functionality.


Regarding claim 11, the claim is a system claim corresponding to claim 4, and comprising similar subject matter.  Therefore, claim 11 is rejected under a similar rationale as claim 4.

Regarding claim 18, the claim is a product claim corresponding to claim 4, and comprising similar subject matter.  Therefore, claim 18 is rejected under a similar rationale as claim 4.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conchieri in view of Al-Alem, Noboa, and Suzuki et al. US Patent Publication No. 2014/0372601 (“Suzuki”).

Regarding claim 7, Conchieri does not teach the method of claim 1, wherein the determining the order of microservices to restore comprises prioritizing a microservice which relates to a contractual obligation as a first microservice to restore.
Suzuki teaches prioritizing a service which relates to a contractual obligation as a first service to restore (para. [0232] recovery priority calculation unit 2212 refers to the service contract information management table.  calculates the acquired service significance as the recovery priority of the communication service).  


Regarding claim 14, the claim is a system claim corresponding to claim 7, and comprising similar subject matter.  Therefore, claim 14 is rejected under a similar rationale as claim 7.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Wu et al. US Patent Publication No. 2019/0102717 (para. [0033] microservice performance degradation is detected.  para. [0035] time to execute a data packet forwarding microservice in a container exceeds the designated threshold, then this data packet forwarding microservice task is degraded


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445